Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/3/2021, with respect to the previous 103 rejection of claims 1 & 11 under modified Yu have been fully considered and are persuasive.  Examiner does not consider modified Yu to teach the limitations pertaining to the amended limitations regarding the upstream and discharge sides.  The previous 103 rejections of claims 1 & 11 under modified Yu has been withdrawn. 

Claim Objections
Claims 1 & 11 objected to because of the following informalities:  for consistency purposes, claim 11 should have the new limitations inserted at locations similar to claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 10-12, 15-16, & 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 11 have been amended to recite “wherein the outlet extends generally along the radial direction, wherein the volute comprises a discharge side and an upstream side defined along the circumferential direction, the discharge side centered on the outlet along the circumferential direction, the discharge side encompassing an arc of between ninety degrees and one hundred eighty degrees along the circumferential direction, and the discharge side and the upstream side collectively encompassing three hundred sixty degrees along the circumferential direction”.   Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 5-6, upstream side 207, discharge side 209), and Examiner did not identify support for the arc(s) as claimed, particularly that the discharge side is between ninety and one hundred eighty degrees.  To Examiner’s best understanding, wouldn’t the upstream and discharge sides effectively be halves?  Examiner requires further evidence/clarification regarding support for this limitation.  
Claims 1 & 11 recite “the discharge side centered on the outlet along the circumferential direction, the discharge side encompassing an arc…”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 5-6, inlet 204, outlet 206, discharge side 209), and Examiner did not identify support for this limitation.  If discharge side 209 is being characterized as a circular arc in view of the Figure 6 vantage point, wouldn’t it be centered about inlet 204?  Examiner requires further evidence/clarification regarding support for this limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714